Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made this application is a CONTINUATION of application 13/543,926 filed on 07/09/2012 (U.S. Patent No. 10,592,984) which is a CONTINUATION of application 11/215,236 filed on 08/30/2005 (U. S. Patent No. 8,219,480) which claims benefit of provisional application 60/665,306 filed on 03/24/2005.

DETAILED ACTION
Claim 1 presented for examination on 03/16/2020. Applicant filed a preliminary amendment on 03/20/2020 canceling the claim 1 and adding new claims 2-9. Therefore, the claims 2-9 are pending.
The pending claims in the instant application is similar to claims in its parent applications 13/543,926 filed on 07/09/2012 (U.S. Patent No. 10,592,984). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


2.	Claims 2-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per claims 2 and 9, these claim recites "automatically canceling the trade command” which is not supported by the disclosures as submitted including the written description. Examiner reviewed support for the above claim limitation in the disclosures submitted and the specification only support “present opportunity or provide command to cancel a trade” (see paragraph [0008, 0030, 0032 and 0037[) and “choosing reject lead to automated cancellation” (see paragraph [0033])
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-9 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-11 of U. S. Patent No. 10,592,984, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘875 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“rendering, by at least one processor, on a display device a plurality of real-time bid and ask prices that are based on real-time electronic transactions executed among a plurality of networked devices; 
receiving, by the at least one processor, a trade command to bid or offer at least one price specified from the plurality of bid and ask prices being rendered on the display device; 
determining, by the at least one processor, whether the at least one price has changed due to a velocity of the real-time electronic transactions executed among the plurality of networked devices; 
determining, by the at least one processor, whether the change in price has occurred within a predetermined period of time from receipt of the trade command due to the velocity of the real-time electronic transactions; 
automatically in response to a determination that a market is moving at a type of pace which is indicated by real-time electronic market data, rendering, by the at least one processor, on the display device, a popup window displaying a second price resulting from the change in price to the at least one price with an indication that the market is moving at the type of pace;
and
in response to determining that an amount of the change in price from the at least one price within the predetermined period of time from receipt of the trade command, automatically presenting, by the at least one processor, a prompt on the display device, requesting a cancellation of the trade command.”
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,592,984 consists of some of similar limitation with respect to a system and method for protecting against erroneous price entries in the electronic trading as listed above.
The independent claims 2 and 5 of instant application essentially consists of features listed in claims 1 and 7 of patent ‘984 as listed above. The patent ‘984 claims do not include limitations with steps of “change in price of the at least one price is by at least a predetermined number of increments from a first price to a second price …” as recited in the instant application. 
The omission of an element as described above for the patent ‘984 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-15 of the instant application are not identical to claims 1-11 of US Patent No. 10,592,984, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/20/2021